DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 June 2021 has been entered.

Response to Arguments
Applicant’s remarks on p. 6 and amendments with respect to the objections previously raised have been fully considered.  The objections are withdrawn in view of the amendments.  
Applicant’s remarks on pp. 6-7 and amendments with respect to the new matter rejection under 35 U.S.C. 112(a) have been fully considered.  This rejection is withdrawn in view of the amendments to claims 1, 9, 10, 20 and 21.
Applicant’s comments regarding the amendments with respect to the claimed stiffening mechanism on p. 7 have been fully considered.  Cancellation of the claimed “stiffening mechanism” resolves each of the issues under 35 U.S.C. 112(a) and 112(b) related to lack of corresponding disclosed structure for a limitation which invoked 35 U.S.C. 112(f).
1  Cancellation of the relative phrasing in claim 2 also resolves that indefiniteness issue.
Applicant’s remarks on p. 7 with respect to the prior art have been fully considered.  The amendments to claim 1 patentably distinguish from the combination incorporating Barrish and new grounds of rejection are presented in view of Vreeman.  Tanner’s teachings remain applicable to the filar recited in claim 1.  However, claim 18, which now simply requires a method of positioning an elongate device and adjusting its stiffness with a spring, is anticipated by Barrish, as cited herein.  Even though Barrish’s device includes additional elements, the claim recites “comprising” transitional phrasing and therefore does not exclude them.  See MPEP 2111.03.

Claim Interpretation
Claim 6 and those depending therefrom incorporate a spring disposed at a “distal end” of the compressible elongate member.  However, the invention prescribed by parent claim 1 and those depending therefrom necessarily corresponds to the embodiment of Fig. 2B (support ascertained from [0034] of applicant’s pre-grant publication), where the spring 214 is disposed at the relative proximal portion 214.  Since the spring 214 is more distal to other structures, and 

Claim Objections
The recitation “the lumen of the compressible elongate member” in claim 5 lacks antecedent basis.  Correction to recite “a lumen” or to amend the dependency to claim 3 which introduces a lumen of the compressible elongate member will overcome this objection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 sets forth that the stiffness of the elongate member is “maintain[ed] by” the spring.  However, the original disclosure does not support the spring being used to maintain stiffness of any portion of the device.  Rather, the original disclosure supports the “stiffening increasing or decreasing the flexibility (which is inversely related to stiffness), as in [0037], [0039] and [0052]-[0053], rather than maintaining stiffness, which implies providing a constant degree of flexibility/stiffness.2  Since the spring or equivalent resilient mechanism 234 is not disclosed to maintain the stiffness of the elongate member, and is instead only disclosed for increasing or decreasing the stiffness or flexibility, this feature introduces new matter as those skilled would not recognize that applicant was in possession of this feature at the time the application was filed.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18, 19, 20, 22, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrish et al. (US 2016/0279388).
Barrish discloses a method including positioning the elongate device of at least Fig. 6L within the anatomy.  See [0006], in which the elongate catheters disclosed are intended for positioning within a vascular lumen.  The elongate device of Fig. 6L comprises a spring, as in [0222], which is used to actively pull wires, which in turn deflates balloons and changes the 
The method further includes moving the catheter across at least one first anatomical feature (e.g., during insertion into a vessel, as cited previously) and adjusting flexibility to navigate the device (i.e., “shape, steer and/or advance” the catheter) and thus move it across at least one second feature of the anatomy, as in [0003].  See also [0006] in which the catheters disclosed are intended to be “advanced along the network of blood vessel lumens.”
Regarding claim 19, each of the catheters disclosed include a working lumen through which Barrish contemplates advancing an intravascular ultrasound imaging system and a variety of sensors, as in [0182].  Measurement data (e.g., image data or detection of plaque, as disclosed) is obtained with those sensors.
Regarding claim 20, deflating the balloons (performed with the spring, as disclosed in association with the embodiment of 6L) increases flexibility of the device, as inferred from [0214], in which inflation of balloons “adds axial stiffness to the catheter body.”  Even though this is specifically identified with respect to Figs. 6C-6H, the balloon arrangement would function the same in cited Fig. 6L.  
Regarding claim 24, deflation of the balloons with the springs and pull wires in the embodiment of Fig. 6L is disclosed to “maintain the overall configuration or pose of the catheter despite environmental forces,” as in cited [0222].  Maintaining the configuration implies resistance to bending under the disclosed “environmental forces” which, in turn, is understood to maintain stiffness of the elongate catheter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barrish et al. (US 2016/0279388).
Regarding claim 21, Barrish discloses or impliedly conveys all features of the invention as substantially claimed, as detailed above with respect to claims 18 and 20, but Barrish is not specific to using the spring to decrease flexibility (i.e., inflate the balloons) in the embodiment of Fig. 6L.  However, in the embodiment of at least Fig. 15, described in [0253], Barrish contemplates use of an axially-indented coil spring which is incorporated to “evenly engage the inflated balloon”.  Based on disclosure in [0214] and associated inferences explained with respect to parent claim 20, inflating the balloon using the spring as in [0253] necessarily corresponds to decreasing the flexibility of the elongate device.  It would have been obvious to those skilled to modify the balloon structure in the device of Fig. 6L to include the axially-
Regarding claims 22 and 23, Barrish discloses or impliedly conveys all features of the invention as substantially claimed, as detailed above with respect to claim 18, but is not specific to the embodiment of Fig. 6L including applying a compressive force to its spring when adjusting stiffness.  However, in alternate discussions of the invention, the balloon network which is used to adjust stiffness includes a skeleton in the form of a simple helical coil (i.e., a spring), as in [00034], which in use, while inflating or deflating the balloons to adjust stiffness, the axis of the coil is “locally deflect[ed] or elongate[d],” which implies application of compression forces at the site of deflection and application of tensile forces under elongation.  It would have been obvious to incorporate the same helical skeleton coil with the balloons in the embodiment of Fig. 6L (i.e., a spring which has compression and tensile forces applied to it when the stiffness of the catheter is adjusted) in order to further aid in selective articulation of the catheter, as implied in the cited passage.

	Claims 1, 2, 3, 5, 6, 7, 9, 10, 11, 12, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vreeman (US 2014/0222047) in view of Tanner et al. (US 2003/0163085).
	Vreeman teaches an elongate device shown in at least the embodiment of Figs. 18-20 which includes a compressible elongate member (catheter 20), as in the abstract in which a compression load is applied to the catheter body to adjust bending stiffness.  See also [0048].  The compressible catheter 20 additionally includes proximal and distal portions, with a fixed member (fixed connector) 111 disposed between its proximal and distal portions, as in [0069] and shown in at least Fig. 18.  A biasing member is provided in the form of load actuator 120 to which a force is applied via the handle and which is translated to tension spring 116, as in 
	While Vreeman describes a cable or wire 110 extending along the compressible elongate member through the fixed member and attached to the biasing member (at least Figs. 18 and 19), it is not specifically disclosed as a filar which is generally understood to which would have a smaller diameter than a cable.  However, in the same field of elongate treatment devices having articulating control, Tanner teaches that the articulating control mechanism may comprise a flexible filament, corresponding to the claimed filar, which is embedded within the lumen of the catheter and accommodates adjustment of the catheter tip during a surgical procedure, as in [0030], [0041].  See also [0057] for details of filament structure.  It therefore would have been obvious to those skilled prior to the effective filing date of the claimed invention to replace the disclosed cable extending between the fixed member and attached to the biasing member with 
	While the modified device of Vreeman includes a filar extending between and affixed to each of the fixed member 111 and biasing member 120, it is not specifically extending through the fixed member, as claimed.  However, it would have been obvious to those skilled to extend it through the fixed member.  Those skilled would understand that this would provide the advantages increased security between the filar and the fixed member and/or eliminate an attachment element at the proximal base of the fixed member, for example.
	Regarding claim 2, Vreeman’s embodiment of Figs. 18-20 is not specific to maintaining a neutral position.  However, Vreeman discloses other embodiments of the elongate device, e.g., Figs. 3-4, which provides deflection of the tip, as in the embodiment of Figs. 18-20, but which specifically discusses a scenario where the device is maintained in a neutral position, as in [0056]-[0057] and shown specifically in Fig. 3B.  The collective evidence therefore suggests that those skilled would be motivated to maintain the device of Figs. 18-20 in a neutral position, as in Fig. 3B, in order to place the cutting element 28 in a non-exposed state, in contrast with the exposed, treatment state when tensioned to be out of the neutral state (Fig. 4B), as taught in [0056].  Each of the embodiments of Figs. 18-20 and Figs. 3-4 incorporate the cutting element 28, and it stands to reason that placing the cutter in the neutral state would protect untargeted tissue as it would with the operation discussed with respect to Figs. 3-4.
	Regarding claim 6, the spring 116 is distal to other elements of the compressible elongate member, and is therefore in a relative distal portion of the device, which is consistent with applicant’s disclosed invention (see notes under the section heading Claim Interpretation).
	Regarding claim 7, the modified device of Vreeman includes a tension member 110 which has been modified to take the form of a filar or filament, which is evidently connected 
	Regarding claims 9 and 10, the spring 116 is coupled to the biasing member 120 by way of tension member 110 (modified by the teachings of Tanner to be a filar).  They are also coupled in that they are each embodied within element 34.  Biasing member 120 translates along the axis of the device when actuated to apply a tensile load to spring 116, as in at least [0070].
	Regarding claims 11-13, the collective fixed member 111, biasing member 120 and cable (modified to be a filar in view of Tanner’s teachings) which collectively function to adjust the bending stiffness of the catheter, as in at least the abstract, are operated to both increase and decrease stiffness, as in [0072].  Selective incremental adjustment (i.e., predetermined values, as relevant to claim 13) are provided in [0070].

	Claims 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Vreeman and Tanner et al., as applied to claim 1, and further in view of Barrish et al. (US 2016/0279388).
	The modified device of Vreeman includes all features of the invention as substantially claimed, as detailed above, but is not specific to providing a sensing element (or imaging element or IVUS transducer) for obtaining intraluminal data; however, in the same field of elongate treatment devices having articulating control, Barrish teaches a working lumen of the catheter through which an intravascular ultrasound transducer and a variety of sensors are advanced to the distal end, as in [0182].  It would have been obvious to those skilled to further .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Plassman et al. ‘306 relates to a variable stiffness catheter which is controlled with concentric biasing coils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	




 




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraphs herein as numbered in applicant’s pre-grant publication, US 2019/0060613.
        2 Paragraphs as numbered in applicant’s pre-grant publication, US 2019/0060613.